Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 1 of 8 PagelID: 122

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

INNOVATIVE SPORTS MANAGEMENT,
INC. d/b/a INTEGRATED SPORTS MEDIA,

Plaintiff, Civ. No. 2:20-cv-14251 (WJM)

v. OPINION

EL PUNTO MARINO RESTAURANT LLC
d/b/a EL PUNTO MARINO et al,

Defendants.

 

 

WILLIAM J. MARTINI, U.S.D.J.

Plaintiff Innovative Sports Management Inc., doing business as Integrated Sports
Media (“Plaintiff”), brings this action pursuant to the Cable Television Consumer
Protection and Competition Act of 1992, 47 U.S.C. § 553, and the Communications Act of
1934, 47 U.S.C. § 605, for the unauthorized interception and television broadcast of a Chile
y, Peru soccer match. The matter comes before the Court on Plaintiff's unopposed motion
for default judgment, See Fed, R. Civ. P. 55(b)(2). For the reasons stated herein, Plaintiff's
motion is GRANTED and Plaintiff is awarded $3,000.00 in damages pursuant to the
Judgment and Order accompanying this Opinion.

I, FACTUAL BACKGROUND

Plaintiff is a closed-circuit distributor of sports and entertainment programming.
Aff. of Doug Jacobs (“Jacobs Aff.”) 9.3, ECF No. 10. Plaintiff contracted with non-party
Lions Sports & Media S.A. for the exclusive right to sublicense the televised broadcast of
Chile v. Peru, International Friendly Soccer Match (the “Program’’) scheduled for October
12, 2018. Compl. ¥] 19-20, ECF No 1; Event Distrib. Agreement, Ex. A to Jacobs Aff.,
ECF No, 10, Plaintiff thereafter entered into sublicense agreements with commercial
establishments nationwide, including in New Jersey, to broadcast the Program to the
establishments’ patrons. Compl. { 20, ECF No |. Plaintiff charged each establishment a
fee to broadcast the Program based on the establishment’s maximum capacity. Jacobs Aff.
]8, ECF No. 10. Once Plaintiff received the fee and authorized an establishment to receive
the Program, Plaintiff provided the establishment with the equipment or satellite
coordinates necessary to electronically decode the “scrambled” or encrypted Program
signal so that it could be telecast clearly, Compl. ff 24, 25, ECF No. 1.
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 2 of 8 PagelID: 123

To prosecute commercial establishments that pirate Plaintiff's programming—that
is, illegally intercept and broadcast the programming without paying the required
sublicense fee—Plaintiff polices its signals and hires investigators to identify and visit
those establishments that broadcast the programming without authorization. Jacobs Aff.
| 5-6, ECF No. 10. On October 12, 2018, one of Plaintiffs investigators visited
Defendant El Punto Marino (“El Punto Marino” or “the Restaurant”), a restaurant located
in Elizabeth, New Jersey, and owned and operated by Defendant Rafael H. Herrera (“Mr.
Herrera”) (together, “Defendants”). Compl. ff] 6-10, ECF 1; Exs. B, C, Cert. of Michael
J. Peters (“Peters Cert.”), ECF No. 9-1. From 9:16 P.M. to 9:29 P.M., the investigator
observed the Program being displayed on two of the three wall-mounted televisions in the
Restaurant while the Restaurant served food to patrons. Aff. of Eduar Cruz (“Cruz Aff”),
Ex. B. to Jacobs Aff., ECF No. 10, Defendants displayed the Program without Plaintiff's
authorization and without paying Plaintiff the sublicense fee. Compl. {] 28-30, ECF No.
1; Jacobs Aff. 7, ECF No. 10. The investigator estimated that the maximum capacity of
the Restaurant was seventy people, and he observed approximately thirty to thirty-six
people in the Restaurant while he was there. Cruz Aff, Ex. B. to Jacobs Aff, ECF No. 10.
The sublicense fee for commercial establishments with Defendant’s maximum capacity to
receive and broadcast the Program was $1,000.00. Jacobs Aff. 8, ECF No. 10.

I. PROCEDURAL HISTORY

Based on the above, Plaintiff filed the Complaint in this action on October 9, 2020,
alleging Defendants unlawfully intercepted and broadcasted the Program in violation of
the Communications Act of 1934, 47 U.S.C. § 605 (Count I), and the Cable Television
Consumer Protection and Competition Act of 1992, 47 U.S.C. § 553 (Count ID; unlawfully
interfered with Plaintiffs prospective economic advantage (Count HD; and unlawfully
interfered with Plaintiff's contractual relations (Count TV), ECF No. 1. El Punto Marino
was served with a copy of the summons and Complaint on January 8, 2021, at its Elizabeth,
New Jersey address, and Mr. Herrera was served with a copy of the summons and
Complaint on January 27, 2021, at a Linden, New Jersey address. ECF Nos. 5, 6.
Defendants have not answered or otherwise responded to the Complaint.

On April 29, 2021, the Clerk entered a default against Defendants at Plaintiff's
request pursuant to Federal Rule of Civil Procedure 55(a), ECF No, 8, On May 3, 2021,
Plaintiff filed the instant motion for default judgment, ECF No. 9, On June 8, 2021, the
Court granted Plaintiffs letter request for a thirty-day stay of the motion while the parties
engaged in settlement discussions. ECF No. 13. When Plaintiff filed a letter on July 8,
2021, advising that the settlement discussions had been unsuccessful, the Court reset the
deadlines for briefing the motion, but Defendants never filed an opposition, nor did they
enter their appearances in this case. Plaintiff therefore seeks a judgment against them in
the amount of $18,000.00 consisting of: $3,000.00 in statutory damages; $15,000.00 in
enhanced statutory damages; and attorneys’ fees and costs to be determined by separate
application. Pl. Br. at 24, ECF No. 9-2,
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 3 of 8 PagelD: 124

I, DISCUSSION

“Federal Rule of Civil Procedure 55(b)(2) provides for entry of a default judgment
in favor of a plaintiff where a defendant has failed to plead or otherwise defend.”
Catanzaro vy, Fischer, 570 F. App’x 162, 165 (3d Cir. 2014). Although “the entry of a
default judgment is left primarily to the discretion of the district court,” the United States
Court of Appeals for the Third Circuit has “repeatedly stated [its] preference that cases be
disposed of on the merits whenever practicable.” Hritz v. Woma Corp., 732 F.2d 1178,
1180-81 (3d Cir. 1984). Thus, the Court’s analysis in deciding whether to grant a default
judgment proceeds in various steps.

A. Jurisdiction and Service of Process

The Court first addresses its jurisdiction, and whether service on Defendants was
properly executed.

The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331 by virtue of Plaintiffs claims under 47 U.S.C. § 605 and § 553. The Court also has
personal jurisdiction over Defendants because they are domiciled in the state of New Jersey
and were physicaily located in the state of New Jersey at the time they were served. See
Fed, R. Civ. P. 4(k)(1). A review of the docket confirms that Plaintiff properly served a
copy of the summons and Complaint on Defendants on January 8, 2021, and January 27,
2021, and that Defendants failed to file an answer or otherwise respond to the Complaint
within the twenty-one-day period provided by Federal Rule of Civil Procedure 12(a)(1).
See ECF Nos. 5, 6. The Clerk then entered a default against Defendants on April 29, 2021.
Plaintiff's present motion for default judgment followed and is properly before this Court.

B. Cause of Action

The Court next addresses whether Plaintiff has sufficiently stated a cause of action
against Defendants based upon the allegations set forth in the Complaint. See Chanel, Inc.
v. Gordashevsky, 558 F.Supp.2d 532, 536 (D.N.J. 2008). “A consequence of the entry of
a default judgment is that the factual allegations of the complaint, except those relating to
the amount of damages, will be taken as true.” Comdyne [, Inc. v. Corbin, 908 F.2d 1142,
1149 (3d Cir. 1990) (internal quotation marks and citation omitted). Similarly, “defendants
are deemed to have admitted the factual allegations of the Complaint by virtue of their
default, except those factual allegations related to the amount of damages.” Doe y. Simone,
2013 WL 3772532, at *2 (D.N.J. July 17, 2013).
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 4 of 8 PagelID: 125

Plaintiff brings claims pursuant to 47 U.S.C. § 605 (Count D and 47 U.S.C. § 553
(Count II).'! Compl. {f{ 27-41, ECF No. 1. Both sections prohibit and penalize the illegal
interception of proprietary communications. Section 605 applies to the interception of
satellite transmissions and section 553 applies to the interception of wired cable
transmissions. TKR Cable Co, v. Cable City Corp., 267 F.3d 196, 206-07 (3d Cir. 2001).
Although Defendants’ failure to appear in this action deprives Plaintiff of its ability to learn
which method of transmission was involved and which of the two statutory sections
applies, the sections “share a nearly identical remedial scheme,” such that conducting an
analysis with reference to both sections will result in the Court entering an appropriate
judgment either way, Joe Hand Promotions, Inc. v. Waldron, No. 11-849 (RBK) (KMW),
2013 WL 1007398, at *1, 9.2 (D.N.J. Mar. 13, 2013). Therefore, when a plaintiff seeks
relief under either section, “its burden is to show that the defendant (1) intercepted a
broadcast; (2) [was] not authorized to intercept the broadcast; and (3) showed the broadcast
to others.” /d at *3 (internal quotation marks and citation omitted). A plaintiff may receive
enhanced damages if it can further show that interception of the broadcast was willful and
for commercial advantage or private gain. 47 U.S.C. § 553(c)(3)(B); 47 U.S.C. §

605(e)(3(C\i).

The Court is satisfied that Plaintiff has pleaded sufficient facts as to each of the three
elements above. As to the first and third elements, the Complaint alleges that on October
12, 2018, Defendants intercepted the Program and exhibited the broadcast to patrons on
two of the three televisions inside the Restaurant. Compl. {9 16-26, ECF No. 1. As to the
second element, the Complaint alleges that Plaintiff had the exclusive rights to distribute
the Program in the state of New Jersey; that Plaintiff required commercial establishments
to first pay a fee and obtain authorization to broadcast the Program; and that Plaintiff had
to provide authorized establishments with the necessary equipment or satellite coordinates
to electronically decode the “scrambled” Program signal so that it could be telecast clearly.
Id. Jf 19-25. The foregoing, read in conjunction with the allegation that Defendants
unlawfully intercepted the Program, is enough for the Court to infer that the parties did not
enter into a sublicense agreement that would permit Defendants to publicly display the
Program, and thus Defendants were not authorized to intercept it.

The Court is also satisfied that Plaintiff has pleaded sufficient facts to impose
individual liability on Mr. Herrera. Plaintiff is required to show that Mr. Herrera had “the
right and ability to supervise the violative activity, although he need not actually be
supervising, because he need not know of the violative activity,” as well as “a direct
financial interest in the violation, ie., financial benefits, even if not proportional or
precisely calculable, that directly flow from the violative activity.” J & J Sports Prods.,
Inc. v. Old Bailey Corp., No. 18-8829 (SH) (CLW), 2019 WL 4267856, at *2 (D.N.J.
Sept. 9, 2019) (quoting J & J Sports Prods., Ine. v. Ramsey, 757 Fed, App’x 93, 95 (3d Cir.

 

' As Plaintiff is not seeking judgment or relief on its claims for unlawful interference with its prospective
economic advantage (Count IID) or unlawful interference with its contractual relations (Count IV), the Court
need not evaluate their legal sufficiency.
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 5 of 8 PagelD: 126

2018)) (internal quotation marks omitted). The Complaint alleges, and Plaintiff has
supplied supporting public records from the state of New Jersey, that Mr, Herrera is the
owner, registered agent, license holder, and managing member of El Punto Marino.
Compl. {| 7-10, ECF No. 1; Exs. B, C, Peters Cert., ECF No. 9-1. Plaintiff therefore had
the right and ability to supervise El Punto Marino’s activities and maintain a financial
interest in attracting patrons by broadcasting the Program, See Old Bailey Corp., 2019 WL
4267856, at *5-6 (finding personal liability where individual defendant was an officer and
license holder of the commercial establishment and disclosed his ownership interests on
the liquor license); Joe Hand Promotions, Inc. v. Batra, No. 15-5863 (IMV), 2017 WL
838798, at *1, n.1 (D.N.J. March 2, 2017) (finding personal liability where individual |
defendant was an “officer, director, shareholder and/or principal” of the commercial
establishment and “had control over the activities occurring within [it]”).

Lastly, the Court is satisfied that Plaintiff has sufficiently shown Defendants’
actions were willful, as the Complaint alleges the Program was electronically coded or
“scrambled” and could not have been received, “unscrambled,” and telecast clearly without
Defendants taking affirmative steps to do so. Compl. ff] 24-25, ECF No. 1. Indeed,
Plaintiff certifies that its programming cannot be mistakenly or accidentally intercepted.
Jacobs Aff. 19, ECF No. 10.

C. Three-Factor Analysis

' Having determined the Complaint alleges a viable cause of action against
Defendants, the Court considers whether entry of default judgment is appropriate by
making “explicit factual findings as to: (1) whether the party subject to default has a
meritorious defense, (2) the prejudice suffered by the party seeking default, and (3) the
culpability of the party subject to default.” Doug Brady, Inc. v. NJ. Bldg. Laborers
Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008) (citing Emcasco Ins. Co. v. Sambrick,
834 F.2d 71, 74 Gd Cir. 1987)).

As to the first factor, Defendants have not filed an answer, and it is not evident from
the record that Defendants have any cognizable defense to Plaintiff's allegations. With
respect to the second factor, Plaintiff will be prejudiced absent a default judgment because
it will have no alternative means of vindicating its claims against Defendants. Waldron,
2013 WL 1007398, at *4; Teamsters Pension Fund of Philadelphia & Vicinity v. Am.
Helper, Inc., No, 11-624 (IBS) JS), 2011 WL 4729023, at *4 (D.N.J. Oct. 5, 2011). And
as to the third factor, “Defendants’ failure to respond permits the Court to draw an inference
of culpability on their part.” Waldron, 2013 WL 1007398, at *4; Teamsters Pension Fund
of Philadelphia & Vicinity, 2011 WL 4729023, at *4. The three factors therefore weigh in
favor of entering default judgment against Defendants. The Court will grant Plaintiff's
motion.

D. Damages

 
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 6 of 8 PagelID: 127

The remaining question is the appropriate damages to award.

47 U.S.C. § 553 and § 605 both provide for an award of statutory damages. Under
Section 553, the Court may award statutory damages between $250 to $10,000, while under
Section 605, the Court may award statutory damages between $1,000 to $10,000. 47
U.S.C. § S53(0) BA); 47 U.S.C. § 605(e) 3) CMI). Under both statutes, the actual
amount awarded lies within the sound discretion of the Court and, taking all relevant
circumstances into account, is an amount within the statutory range that the Court considers
just. 47 U.S.C. § 553(c)(3A)UD; 47 U.S.C. § 605(e)(3)(C)\DGD; see also Innovative
Sports Management, Ine. v. Cortez, No. 19-12047 (KM), 2020 WL 882131, at *4 (D.N.J.
Feb. 24, 2020). Ifthe unauthorized interception of the communications was done “willfully
and for the purposes of direct or indirect commercial advantage or private financial gain,”
the Court has discretion to award enhanced damages, increasing the statutory award range
to $50,000 under Section 553 and $100,000 under Section 605. 47 U.S.C. § 553(c)(3)(B);
47 U.S.C. § 605(e)3)(C)Gi; see also Waldron, 2013 WL 1007398, at *5.

Plaintiff concedes that it may not recover under both sections for a single violation
and elects to recover under Section 605. PI. Br. at 4, n.1, ECF No, 9-2. Plaintiff seeks
$3,000.00 in statutory damages and $15,000.00 in enhanced damages for Plaintiff's willful
interception, and “submits that these amounts are necessary to serve the dual purposes of
compensating Plaintiff and functioning as a deterrent” to Defendants and other commercial
establishments. /d. at 10.

1. Statutory Damages

With respect to statutory damages, Plaintiff seeks $3,000.00, which is treble the
$1,000.00 commercial licensing fee that Plaintiff would have charged a commercial
establishment of Defendant’s capacity (approximately seventy people) to lawfully
broadcast the Program. Pl. Br. at 16, ECF No. 9-2; Jacobs Aff. 4 8, ECF No. 10. In the
absence of an established formula for determining the appropriate amount of statutory
damages to be awarded, Courts in this District generally award statutory damages that
approximate actual damages—that is, the licensing fee. See, eg., G & G Closed Cir.
Events, LLC v. Don Tequila Bar & Grill L.L.C., No. 19-00084 (RMB), 2020 WL 133033,
at *3 (D.N.J. Jan. 13, 2020) (collecting cases). Still, other Courts have recently awarded
statutory damages that treble the commercial licensing fee. See, ¢.g.,. 7 & J Sports Prods.,
Ine, yv. Royal N, Inc. et al., Civil Action No. 2:18-cv-13872-CCC-JBC, Judgment and Order
(June 18, 2019), ECF No. 11; 7 & J Sports Prods., Inc. v. Pimms Bar and Restaurant, LLC
et al., Civil Action No. 2:18-cv-8817-SDW-SCM, Judgment and Order (Mar. 18, 201),
ECF No. 19. This Court’s approach, however, has been to award statutory damages in
excess of the licensing fee alone, but not as high as treble damages, and explained its
rationale for doing so in a decision granting default judgment in J & J Sports Prods., Inc.
v. Tribiri-Tabara, LLC, a factually similar consolidated matter:
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 7 of 8 PagelD: 128

Here, both sets of Defendants could have purchased rights to broadcast the
[Program] for $1,800.00. However, the court finds that amount insufficient
to approximate Plaintiffs actual damages. Defendants’ conduct injures
Plaintiff beyond the actual licensing fee, as unlicensed public broadcasting
severely undercuts Plaintiff's ability to market its exclusive rights. Put
differently, [commercial establishments] will be less willing to pay licensing
fees to attract pay-per-view watchers when unauthorized venues are also
showing an event at no additional cost. Without being able to eliminate
piraters, Plaintiff's product is worth less to its customers. Therefore, the
Court considers a statutory damages award of $3,600 “just.”

No. 18-13867, No. 18-13918, 2019 WL 2754955, at *3 (D.N.J. July 2, 2019), (internal
citations omitted) (emphasis in original); see also Joe Hand Promotions, Inc. v. Ballinrobe
Dev., Inc., No. 17-1294 (WJM), 2017 WL 2656020, at *3 (D.N.J. June 20, 2017) (awarding
$1,800.00 in statutory damages, which included the $900 sublicense fee and an additional
$900 for loss of goodwill); Joe Hand Promotions, Inc. v. Cerreto, No. 13-7647 (WIM),
2014 WL 4612101, at *5 (D.NJ. Sept. 15, 2014) (awarding $1,950.00 in statutory
damages, which included the $900 sublicense fee, $150 in ill-gotten profits from food and
beverage sales, and $900 for loss of goodwill and erosion of plaintiff’s business model).

The Court will apply this same rationale here, and find $2,000.00, which is double
the $1,000.00 sublicense fee Defendants would have paid to Plaintiff, to be a just statutory
damages award.

2. Enhanced Damages

With respect to enhanced damages, Plaintiff certifies that its programming cannot
be mistakenly or accidently intercepted—Defendants would have had to take affirmative
steps to do so. Jacobs Aff. ¥f 9-11, ECF No. 10. Moreover, the Court may infer that since
the Program was broadcast at El Punto Marino, a commercial establishment, Defendants’
actions were taken for commercial advantage or pecuniary gain. J & J Sports Prods., Inc
v. Z & R Corp., No. 19-12189 (KSH), 2020 WL 4529995, at *3 (D.NJ. Aug. 6, 2020)
{citing Waldron, 2013 WL 1007398, at *3). Plaintiff is therefore entitled to enhanced
damages under 47 U.S.C. § 605(e)(3)(C)Ui).

Courts in this district consider five factors when determining the appropriate amount
of an enhanced damages award: (1) whether the defendant has intercepted unauthorized
broadcasts repeatedly and over an extended period of time; (2) whether it reaped substantial
profits from the unauthorized exhibition in question; (3) whether the plaintiff suffered
significant actual damages; (4) whether the defendant advertised its intent to broadcast the
event; and (5) whether the defendant levied a cover charge or significant premiums on its
food and drink because of the broadcast. 7 & R Corp., 2020 WL 4529995, at *3 (quoting
Batra, 2017 WL 838798, at *2).

 
Case 2:20-cv-14251-WJM-MF Document 15 Filed 09/09/21 Page 8 of 8 PagelD: 129

In this case, there is no evidence that Defendants have previously intercepted and
broadcasted unauthorized programming, charged a premium on food or drink or collected
a cover charge for the Program, advertised the Program, or reaped substantial profits from
broadcasting it to patrons. See Cruz Aff., Ex. B. to Jacobs Aff., ECF No. 10. Nevertheless,
the interception was willful and done for the purpose of private financial gain. While the
Court is mindful of the need to deter future abuses not only by Defendants but also by
similarly situated commercial establishments who may perceive a lack of consequences to
engaging in this type of piracy, it will not award Plaintiff the $15,000.00 requested. The
Court will award Plaintiff an additional $1,000.00 in enhanced damages. This brings the
total damages owed to Plaintiff by Defendants to $3,000.00

E. Attorneys’ Fees and Costs

Both sections 553 and 605 direct the Court to award attorneys’ fees and costs to an
aggrieved party who prevails on its claim. 47 U.S.C. § 553(c)(2)(C), 47 U.S.C. §
605(e)(3)(B)Giii) (providing for recovery of “full costs, including .. . reasonable attorneys’
fees”), Plaintiffs request for thirty days to file an application for attorneys’ fees and costs
pursuant to Local Civil Rules 54.1 and 54.2 is therefore GRANTED. Plaintiff shall file
such application within thirty days after entry of this Opinion.

IV. CONCLUSION

For the reasons stated above, Plaintiff's motion for default judgment, ECF No. 9, is
GRANTED. Defendants shall pay Plaintiff $3,000.00 pursuant to the accompanying

Judgment and Order.

~ WILLIAMA/ MARTINI U.S.D.J.

Date: September 9, 2021

 
